DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the amendments and Applicant’s Response filed 12/29/2021. 
Claims 1 – 9 and 19 – 28 were previously pending.  Claims 1, 19, and 24 have been amended.  Claims 1 – 9 and 19 – 28 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
   
Response to Arguments
The following arguments are in response to Applicant’s Response filed 12/29/2021.
Applicant's arguments, see pages 8 - 10 of Applicant’s response, with respect to the rejection of claims 1 – 9 and 19 – 28 under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant first argues on pages 7 – 8 of Applicant’s response, that the independent claims recite limitations that cannot be performed as a mental process in the human, and also do not recite any method of organizing human activity.  Applicant specifically points to Example 37, claim 2, of the Alice/Mayo two-step framework on subject matter eligibility, which states “requires action by a processor that cannot be practically applied in the 
Applicant next argues on page 8 of Applicant’s Response, that even if the claims are directed to an abstract idea, the claims incorporate the abstract idea into a practical application “that overcomes the problems associated with conventional technology for tracking the condition of assets in transit, by employing sensors to provide real-time tracking of a condition of a tangible asset to validate whether contract terms associated with the condition are being met.”  Examiner respectfully notes that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(f).  Further, another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 
For the reasons stated above, Examiner respectfully finds Applicant’s arguments regarding U.S.C. 101 unpersuasive and therefore maintains the rejection.  
Applicant’s arguments, see pages 9 - 14 of Applicant’s response, with respect to the rejection of claims 1, 3 – 9, 19, 21 - 24, and 26 - 28 under 35 U.S.C. 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As detailed below, Examiner is relying upon US 20200100115 A1 to Skaaksrud to teach the amended limitations of independent claims 1, 19, and 24. The teachings of Skaaksrud are applicable to TAL as they both share characteristics and capabilities, namely, they are directed to monitoring shipments for environmental anomalies.  
Applicant’s arguments with respect to the rejection of claims 2, 20, and 25 under 35 U.S.C. 103 have been fully considered but are not persuasive.  As stated in the arguments above, the examiner is maintaining the rejection for claims 1, 19, and 24.  Therefore claims 2, 20, and 25 remain rejected. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9 and 19 – 28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “measuring, by the network equipment, via a second sensor of the network equipment, second sensor data associated with a contextual operating condition of the network equipment;”
Claim 19 recites “sensing, via a second sensor of the network equipment, second sensor data associated with a contextual operating condition of the network equipment;” 
Claim 24 recites “detecting, via a second sensor of the network equipment, second sensor data associated with a contextual operating condition of the network equipment;”  
Figures 1, 2, and 4 of the instant application show sensors associated with the internet-enabled-device (e.g. sensor 105 in FIG. 1).  However, the figures do not show how sensors are a part of the network equipment.  Paragraph [0022] of the specification describes the internet-enabled device is able to obtain contextual operating conditions from a radio access node:
“For example, the contract management application 170 may receive sensor data from the Internet-enabled device 110, via the radio access node 150, with relatively low latency (e.g., a latency of about 100 ms to about 500 ms). An external computing system in communication with the mobile communication network 100, such as the external computing system 180, may receive data from the Internet-enabled device 110, via the radio access node 150 and the gateway 155, with a relatively high latency (e.g., a latency of about 1 minute to about 3 minutes).In addition, the contract management application 170 may receive additional data, such as network data or contextual data, from components included in the mobile communication network 100. The radio access node 150, for example, may provide context data describing its own operating conditions, such as its geographical location, an ambient temperature, a power status, an error code, or other contextual information.“
As described by paragraph [0022] of the instant specification, the radio access node is able to provide/send context data describing its own operating conditions. However, the drawings and the specification do not disclose the radio access node measuring, sensing, or detecting data associated with a contextual operating condition of the network equipment as recited by the limitations of claims 1, 19, and 24. Furthermore, paragraph [0017] of the instant specification describes the radio access node to be a mobile communications node such as a cell tower. A cell tower to one of ordinary skill in the art encompasses a tall pole or tower having one or more antennas attached and by which signals are transmitted and received over a single cell of a cellular telephone network. The function of a cell tower to one of ordinary skill in the art does not encompass measuring, sensing, or detecting any type of data, but is merely being used to send and receive data. Therefore, these limitations are considered to be new matter.   
Claims 2 – 9, 20 – 23, and 25 – 28 are dependent on claims 1, 19, and 24, respectively, and are therefore also rejected under U.S.C. 112(a). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 and 19 - 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to a method and systems for data validation in a mobile communication network.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Claim 1 recites a method for validating data from internet-enabled device,  
The claim recites additional limitations of:
determining contract data representative of a contract corresponding to the first sensor data the Internet-enabled device; 
determining a compliance threshold associated with the contract; 
validating the first sensor data, wherein the validating is based on a comparison of the first sensor data with the compliance threshold and the second sensor data; 
in response to determining that the sensor data is outside of the compliance threshold, updating the contract resulting in updated contract data and,
sending the updated contract data.
That, as drafted, under its broadest reasonable interpretation, covers certain methods of organizing human activity for commercial or legal interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations, but for the recitation of generic computer components, which is an abstract idea.
The judicial exception is not integrated into a practical application.  The claim recites additional limitations of: 
an internet-enabled device comprising a first sensor
a network equipment comprising a processor
a second sensor of the network equipment
an asset data repository
a computing system 
The claimed computer components and systems are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. 
The additional limitations of receiving sensor data is recited at a high level of generality (i.e., as a general means of gathering sensor data for use in the other steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. 
For the receiving sensor data step that was considered extra-solution activity in step 2A, this has been re-evaluated in step 2B and determined to be well-understood, routine, and conventional activity in the field.  The background does not provide any indication that the received sensor data is anything other than a generic, off-the-shelf sensor which is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here described in [0015] and [0028] of the specification). See MPEP 2106.07(a)(III)(A): “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).”  For these reasons, both individually and as an ordered combination, there is no inventive concept. The claim is not patent eligible.

Claim 19. See above relevant analysis of claim 1.  In addition, claim recites [a system for validating data from a plurality of internet-enabled device], as drafted, that under its broadest 
The judicial exception is not integrated into a practical application.  Claim 19 cites additional elements of:
a processor
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations
an internet-enabled sensor
a second sensor of the network equipment
a device
As discussed above for Claim 1, the claimed computer components and systems are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  Also discussed above for Claim 1, the additional limitations of receiving sensor data is recited at a high level of generality (i.e., as a general means of gathering sensor data for use in the other steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. 
receiving sensor data step that was considered extra-solution activity in step 2A, this has been re-evaluated in step 2B and determined to be well-understood, routine, and conventional activity in the field for the same reason described in Claim 1. For these reasons, there is no inventive concept. The claim is not patent eligible.

Claim 24. See above relevant analysis of claims 1 and 19.  In addition, claim recites [a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of network equipment, facilitate performance of operations] for data validation in a mobile communication network, as drafted, that under its broadest reasonable interpretation, covers certain methods of organizing human activity, but for the recitation of generic computer components, similar to Claim 1, which is an abstract idea.
The judicial exception is not integrated into a practical application.  Claim 24 cites additional elements of:
a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of network equipment, facilitate performance of operations 
a radio-enabled sensor
a second sensor of the network equipment
a device
As discussed above for Claim 1, the claimed computer components and systems are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  Also discussed above for Claim 1, the additional limitations of receiving sensor data is recited at a high level of generality (i.e., as a general means of gathering sensor data for use in the other steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. 
For the receiving sensor data step that was considered extra-solution activity in step 2A, this has been re-evaluated in step 2B and determined to be well-understood, routine, and conventional activity in the field for the same reason described in Claim 1. For these reasons, there is no inventive concept. The claim is not patent eligible.

Claims 2 – 9, 20 – 23, and 25 – 28 are dependents of claim 1, 19, and 24, respectively, and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  The dependent claims recite additional elements of a contract repository, a cryptographically signed log, a committed data repository. The additional elements are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.   
sends/sending a short message service is also recited at a high level of generality (i.e., as a general means of sending messages or data over a network), and amounts to mere data transmission, which is a form of insignificant extra-solution activity, similar to the analysis for receiving sensor data in the independent claims as described above. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Further, the sends/sending a short message service step that was considered extra-solution activity in step 2A, this has been re-evaluated in step 2B and determined to be well-understood, routine, and conventional activity in the field.  The specification does not provide any indication that the sending of a short message service is anything other than a well-understood, routine and conventional activity previously known to the industry when it is claimed in a merely generic manner (as it is here described in [0026] of the specification).  For these reasons, both individually and as an ordered combination, there is no inventive concept. The claims are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 9, 19, 21 – 24, and 26 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180220278 A1 to Tal et al (hereafter referred to as Tal), in view of US 20200100115 A1 to Skaaksrud (hereafter Skaaksrud), in view of US 20180174255 A1 to Hunn et al (hereafter referred to as Hunn). 

Claims 1, 19, and 24.  Tal teaches the following limitations of claim 1, 

A method comprising,
receiving, by network equipment comprising a processor, first sensor data from an Internet-enabled device comprising a first sensor, (Tal, see at least FIG. 3A, FIG. 3B, [0030], [0033], [0040], [0046], [0049], and [0050], teaching receiving sensor data at a server device (i.e. network equipment comprising a processor) from an internet-enabled device. 
wherein the Internet-enabled device is associated with a tangible asset; (Tal FIG. 3A, FIG. 3B [0049] In some embodiments TMU 300 is placed inside a container used for shipping valuable and/or perishable goods. Controller 105 in TMU 300 may store, in wallet 308 or elsewhere, a unique identification of the TMU 300, unique identifications of blockchain records and the like.)

Regarding the following limitation,
measuring, by the network equipment, via a second sensor of the network equipment, second sensor data associated with a contextual operating condition of the network equipment
Tal teaches, see at least [0105] - [0108], a system for verifying authenticity and/or integrity of critical parameter information related to a shipment includes a monitor, tracker or hub device (e.g., TMU 300 and/or hub 400) having at least one sensor (e.g., sensors 426 or temperature sensor 301) and that the TMU may read, receive or obtain information from a GPS system or component, determine its location and thus the location of the shipment in which it is included, and include location information in a blockchain transaction.  Tal doesn’t explicitly teach measuring, by the network equipment, via a second sensor of the network equipment, second sensor data associated with a contextual operating condition of the network equipment. 
However, Skaaksrud teaches, see [0585], “A further embodiment, may detect the environmental anomaly as part of method 3000 by also monitoring ID node sensor data broadcast by one or more of the ID nodes and/or command node sensor data generated onboard the command node.”.  See also [0104] “Master node 110a is typically connected to server 100 through network 105 via longer-range wireless communication (e.g., cellular) and/or medium range wireless communication (e.g., wireless local area data networks or Wi-Fi). … As shown in FIG. 1, an ID node is generally capable of communicating directly with a master node but incapable of communicating directly with the server, while a master node is capable of communicating directly with the server and separately and directly communicating with other nodes (such as an ID node or another master node). Additional exemplary wireless node networks may include additional nodes (such as type of master node referred to as a command node…”.
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the technique of measuring, via a second sensor of the network equipment, second sensor data associated with a contextual operating condition, with 

Tal, in view of Skaaksrud, further teaches,
determining, by the network equipment, contract data representative of a contract corresponding to the first sensor data and the Internet-enabled device; (Tal [0094] In some embodiments the blockchain transaction generated in TMU 300 may activate a smart contract once sent to the network, which has been previously published and stored on the blockchain ledgers, which are identical in all nodes and miners.)
determining, by the network equipment, a compliance threshold associated with the contract; (Tal [0072] For example, the smart contract process may check the temperature detected as reported in the blockchain transaction and compare it with a set of thresholds to determine whether or not temperature in a container used for shipping goods has exceeded a threshold temperature (a condition that may harm the shipped goods).

Regarding the following limitation,
validating, by the network equipment, the first sensor data, wherein validating is based on a comparison of the first sensor data with the compliance threshold and the second sensor data; 
Tal teaches validating first sensor data against a threshold ([0072] For example, the smart contract process may check the temperature detected as reported in the blockchain transaction and compare it with a set of thresholds to determine whether or not temperature in a container used for shipping goods has exceeded a threshold temperature (a condition that may harm the the command node may verify or confirm the environmental detection using one or more types of sensor data generated by one or more of the ID nodes and/or the command node itself.”  The rationale to combine the teachings of Skaaksrud with TAL would persist from above. 

Regarding the following limitation, 
in response to determining that the first sensor data is outside of the compliance threshold, updating, by the network equipment, the contract resulting in updated contract data; 
TAL does not explicitly disclose updating the contract.   TAL teaches ([0094] A smart contract may be used, (e.g., by server 326), to check the validity of the data, based on some previously defined set of criteria and perform an action based on said criteria. The action may comprise a financial transaction, a notification message or operation of yet another smart-contract.  For example, the smart contract may check the temperature detected and compare it with a set of thresholds to determine whether the goods might be spoiled. If the detected temperature is out of bounds, the contract might cause a penalty transaction to the shipper, etc.)  While TAL teaches that responsive to determining that the sensor data is outside of the compliance threshold, performing an action, such as financial transaction, a notification message, or operation of yet another smart contract, it is not explicitly disclosed that the action performed is necessarily updating the contract. 
However, Hunn teaches updating the contract according to various inputs from data sources, such as an IoT device, logic, rules, and/or algorithms, based upon whether conditions 
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the responsive to determining that the sensor data is outside of the compliance threshold, taught by both TAL and Hunn, with the updating of the contract of Hunn in order to more efficiently allow commercial documentation (contracts) to store or respond to data inputs and outputs, enable terms and conditions to respond to real-time data, display or otherwise monitor their real-time state, respond to the state of the physical world, accommodate dynamic changes to their content over time, store state and version histories, interact with enterprise systems, execute transactions, or automate business processes (Hunn [0003]). 

TAL, in view of Skaaksrud and Hunn, further discloses:
and sending, by the network equipment, the updated contract data to a computing system associated with a party of the contract.  
FIG. 3B, [0060] In some embodiments, user 325 uses computer 324 to access server 326 and/or database 328, e.g., to view block chain ledger 329. In some embodiments and as shown, a copy of the blockchain ledger 327 is maintained in computer 324.


Claim 19. 
Network equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (Tal [0030] Reference is made to FIG. 3A, showing a non-limiting, high-level block diagram of a computing device or system 190 that may be used to secure and verify information from transportation monitors according to some embodiments of the present invention. Computing device 190 may include a controller 105 that may a hardware controller. For example, computer hardware processor or hardware controller 105 may be, or may include, a central processing unit processor (CPU), a chip or any suitable computing or computational device. Computing system 190 may include a memory 120, executable code 125, a storage system 140 and input/output (I/O) components 135.)

Claim 24. See above relevant rejection of claim 1.  In addition, Tal teaches,
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of network equipment, facilitate performance of operations, comprising (Tal [0031] Memory 120 may be a computer or processor non-transitory readable medium, or a computer non-transitory storage medium. [0032] Executable code 125 may be an application, a program, a process, task or script. A program, application or software as referred to herein may be any type of instructions, e.g., firmware, middleware, microcode, hardware description language etc. that, when executed by one or more hardware processors or controllers 105, cause a processing system or device (e.g., system 190) to perform the various functions described herein.)


Claim 3.  TAL, in view of Skaaksrud and Hunn, further discloses the following limitations of claim 3:

The method of claim 1, wherein the contract data is stored by a contract repository.  (Tal  FIG. 3B, [0054] In some embodiments blockchain transaction 312 may activate a smart contract, which has been previously published and stored on the blockchain ledgers. 
Claims 4, 21 and 26.  Using the language of claim 4 variant, TAL, in view of Skaaksrud and Hunn, further discloses the following limitations of claim 4:

The method of claim 1, wherein the validating is further based on historical data associated with the Internet-enabled device.  (Tal [0082] As shown by block 532, flow 505 may include storing a block in a blockchain. Accordingly, information generated as shown by blocks 508 and 524 is included in blocks that are stored in a blockchain thus utilizing the strength of the blockchain technology to secure the information and to further provide optimal measures for validating and/or verifying the authenticity and integrity of the information.  [0088] In some embodiments, a key of the block is used to retrieve the first blockchain message and data in the first blockchain message is used to verify at least one of: authenticity and integrity of the information in the telemetry packet. For example, the key is returned when the blockchain node adds the block to the blockchain database, thus, using the key, the block can be retrieved and the data in the block can be compared to data in the telemetry packet thus authenticity and integrity of the information in the telemetry packet can be verified.)

Claims 5, 22 and 27.  Using the language of claim 5 variant, TAL, in view of Skaaksrud and Hunn, further discloses the following limitations of claim 5:

The method of claim 1, further comprising generating, by the network equipment, a temporary identifier for the Internet- enabled device, wherein determining that the contract corresponds to the first sensor data is based on the temporary identifier.  (Tal [0049] For example, controller 105 in TMU 300 may store, in wallet 308 or elsewhere, a unique 

Claims 6, 23 and 28.  Using the language of claim 6 variant, TAL, in view of Skaaksrud and Hunn, further discloses the following limitations of claim 6:

The method of claim 1, wherein the first sensor data is encrypted.  (Tal [0050] In some embodiments, after obtaining sensor information from sensor 301 and possibly other sensors, e.g., after receiving location from GPS antenna 306 or any other sensors, TMU 300 encrypts data collected from sensors and/or other data as described to produce an encrypted telemetry packet 310 and sends both the encrypted telemetry packet 310 and a blockchain transaction 312 from wallet 308 to one of the server wallets 330.)

Claim 7.  TAL, in view of Skaaksrud and Hunn, further discloses the following limitations of claim 7:

The method of claim 1, further comprising encrypting, by the network equipment, the first sensor data based on an encryption key associated with the contract data. (Tal FIG. 3B, [0056] In some embodiments, server 326 creates a blockchain transaction 350 that includes some, or even all, of the secondary or additional information and/or a hash key. Accordingly, an additional security and verification layer is added to information generated by TMU 300 such that integrity and validity of data or information stored by a system (e.g., in database 328) is maintained and can be readily verified or determined.)

Claim 8.  TAL, in view of Skaaksrud and Hunn, further discloses the following limitations of claim 8:
 
The method of claim 1, further comprising, in response to validating the first sensor data, committing the first sensor data to a cryptographically signed log.  (Tal FIG. 3B, [0056] In some embodiments, server 326 creates a blockchain transaction 350 that includes some, or even all, of the secondary or additional information and/or a hash key. Accordingly, an additional security and verification layer is added to information generated by TMU 300 such that integrity and validity of data or information stored by a system (e.g., in database 328) is maintained and can be readily verified or determined.)

Claim 9.  TAL, in view of Skaaksrud and Hunn, further discloses the following limitations of claim 9:

The method of claim 8, wherein one or more of the validated sensor data or the cryptographically signed log are stored in a committed data repository.  (Tal [0057] By linking the original TMU 300 generated information with a blockchain transaction as described, an embodiment creates an immutable record with proof of work. Once a blockchain transaction is verified as described, it is practically impossible to undetectably delete or alter telemetry packets 310 (e.g., remove telemetry packets 310 from database 328) or undetectably modify data in telemetry packets 310.  [0058] Furthermore, and as described, the secondary or additional information generated by server 326 may be stored, e.g., in database 328 and by linking this information into yet another blockchain transaction as described, an immutable record ledger entry of this information is created, thus, after a transaction of the secondary or additional information is verified, it is practically impossible to change, delete or add information stored in the database in a non-detectable way.) 


Claims 2, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180220278 A1 to Tal et al (hereafter referred to as Tal) in view of US 20200100115 A1 to Skaaksrud and in view of US 20180174255 A1 to Hunn, and in further view of US 20170332199 A1 to Elliott et al (hereafter referred to as Elliott) and US 20180357556 A1 to Rai et al (hereafter referred to as Rai). 

Claims 2, 20 and 25.  Using the language of claim 2 variant, TAL, in view of Skaaksrud and Hunn, discloses the limitations of claim 1, as shown above.  TAL, in view of Skaaksrud and Hunn, does not teach:
sending, by the network equipment, a short message service communication to the Internet-enabled device, in response to determining that a threshold time associated with the contract has elapsed. 
However, Elliot, in paragraph [0064] describes a tracking device receiving a wakeup signal via SMS from a central server via a base station.  Elliot teaches the motivation that enabling dynamic energy storage management in solar-powered tracking devices may reduce an amount of time during which radios are active, which may reduce power consumed by the tracking device. Reducing power consumed by the tracking device may conserve energy stored for the tracking device (e.g., in a battery) [0018].
Furthermore, Elliot, while in [0064], above, describes receiving a wakeup signal, and in [0062], shows a time period threshold for wakeup, does not explicitly teach that sending a wakeup signal is based on the timing threshold.  However, Rai, in [0031], teaches that central servers may poll Internet-enabled devices for information “periodically or regularly.”  One of ordinary skill in the art would have recognized that applying the known technique of Rai to TAL in view of Skaaksrud/Hunn, in further view of Elliot, would have yielded predictable results and . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160379163 A1 to Johanson et al teaches systems and methods for tracking shipments using networks and sensors to monitor shipping conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628